PER CURIAM.
Following this court’s opinion and decision reported in Catinella v. Catinella, 471 So.2d 1362 (Fla.3d DCA 1985) the matter recurred in the trial court. Upon appropriate motions, duly noticed, the trial judge reviewed the evidence and the record as it existed before the General Master and rendered a judgment for the plaintiff on support arrearages and reduced the father’s obligations of support. We find no error and affirm the modifications of the General Master’s report, each of the modifications being consistent with the responsibilities of the parties under the facts as found by the Master. Dorn v. Dorn, 434 So.2d 348 (Fla.3d DCA 1983); Ciccarelli v. Ciccarelli, 352 So.2d 1204 (Fla.4th DCA 1978); Vo-gel v. Vogel, 323 So.2d 306 (Fla.3d DCA 1975).
Affirmed.